 

Exhibit 10.2

TriNet Group, Inc.

Employment Agreement

This Employment Agreement (“Agreement”) is entered by and between Brady
Mickelsen (“Executive”) and TriNet Group, Inc., a Delaware corporation (the
“Company”), on May 8, 2015.  This Agreement amends, supersedes and terminates
any and all prior agreements with respect to Executive’s employment terms and
severance benefits, without limitation, including but not limited to, any oral
or written offers or summaries of employment terms (the “Previous Agreements”),
and no benefits of any sort shall be paid under said Previous Agreements.

1. Employment by the Company.

1.1 Title and Responsibilities.  Subject to the terms set forth herein,
Executive will be employed as the Company’s Senior Vice President, Chief Legal
Officer and Secretary.  Executive will report to the Chief Executive
Officer.  During his employment with the Company, Executive will devote his best
efforts and substantially all of his business time and attention (except for
vacation periods and reasonable periods of illness or other incapacity permitted
by the Company’s general employment policies) to the business of the
Company.  Within this relationship, Executive shall be expected to perform those
duties the Company requires, within the bounds of its policies and the law, to
the highest professional and ethical standards.  Notwithstanding the foregoing,
it is acknowledged and agreed that Executive may engage in civic and
not-for-profit activities and/or serve on the boards of directors of
non-competitive private or public companies; provided, in each case that such
activities do not materially interfere with the performance of his duties
hereunder.

1.2 At-Will Employment. Executive’s relationship with the Company is
at-will.  The Company will have the right to terminate this Agreement and
Executive’s employment with the Company at any time with or without Cause (as
defined below), and with or without advance notice.  In addition, the Company
retains the discretion to modify the terms of Executive’s employment, including
but not limited to position, duties, reporting relationship, office location,
compensation, and benefits, at any time.  Executive’s at-will employment
relationship may only be changed in a written agreement approved by the
Company’s Board of Directors (the “Board”) and signed by Executive and a member
of the Board (or a duly authorized officer of the Company).  Executive also may
be removed from any position he holds in the manner specified by the Bylaws of
the Company and applicable law.

1.3 Company Employment Policies. The employment relationship between the parties
will be governed by the general employment policies and procedures of the
Company, including those relating to the protection of confidential information
and assignment of inventions, except that when the terms of this Agreement
differ from or are in conflict with the Company’s general employment policies or
procedures, this Agreement will control.

1.

--------------------------------------------------------------------------------

 

2. Compensation.

2.1 Salary. Executive will earn a starting base salary at an annualized rate of
Three hundred seventy five thousand dollars ($375,000.00) payable on the
Company’s standard payroll dates.  Executive will be considered for annual
adjustments in base salary in accordance with Company policy and subject to
review and approval by the Compensation Committee of the Board (the
“Committee”).

2.2 Equity Awards.  The parties agree that, in exchange for acceptance of the
offer of employment and the execution of this Agreement, the Chief Executive
Officer will recommend to the Board an award of equity in the form of eighty
thousand (80,000) Restricted Stock Units, said award to be in the Company’s
standard form and shall be subject to the company’s standard four year vesting
schedule, ¼ shall cliff vest on the grant date first anniversary and 1/16 of the
total number of shares shall vest quarterly on the 15th day of the second month
of each calendar quarter following the first grant date anniversary.

The Company will also recommend to the Board of Directors a grant of thirty
thousand (30,000) options to purchase stock in the Company.  Said award shall be
granted in the Company’s standard form and shall be subject to the company’s
standard four year vesting schedule, ¼ shall cliff vest on the grant date first
anniversary and 1/16 of the total number of shares shall vest quarterly on the
15th day of the second month of each calendar quarter following the first grant
data anniversary.

The equity grants will be subject to the terms and conditions of the Company’s
equity incentive plan and your grant agreements.  Approval of this
recommendation is in the sole and unreviewable discretion of the Board of
Directors and/or its Compensation Committee.  Following Board action, you will
receive information pertaining to your equity grants.

2.3 Target Variable Compensation.  Each year, Executive will be eligible to earn
an annual performance-based variable compensation amount based on the
achievement of corporate and individual performance goals established by the
Company and subject to approval by the Committee, with the target amount for
such variable compensation established in the Company’s annual executive
incentive compensation plan (the “Target Variable Compensation”).  For 2015, the
Target Variable Compensation annualized is two hundred thirty thousand dollars
($230,000.00), the final determination and approval of which shall be subject to
the discretion of the Committee.  Your 2015 actual bonus target will be prorated
based on your actual service period of the year.  Achievement against goals and
the actual amount of the Target Variable Compensation earned will be determined
by the Company, in its sole discretion, subject to the approval of the
Committee.  Executive must remain an active employee throughout the full time
period for which the Target Variable Compensation is paid, and for which time
period the Company and the Committee assesses performance and the related
compensation amounts, and employed on the date of Target Variable Compensation
distribution, in order to earn and be paid any such compensation.  Any earned
Target Variable Compensation shall be paid within thirty (30) days following its
determination and approval by the Committee.

2.4 Company Benefits.

(a) Standard Company Benefits.  Executive will be eligible to participate in the
Company’s employee benefits plans that are available to employees generally and
to similarly situated executives, as in effect from time to time, subject to the
terms and conditions of such plans.

(b) Special Benefits.

(i) Subject to the availability of supplemental life insurance at commercially
reasonable rates, the Company will pay the annual premiums, in an annual amount
not to exceed $15,000, for a supplemental life insurance policy for Executive’s
benefit with a policy payable value of not less than $500,000.  Executive shall
be subject to all required tax withholding in respect of such benefit.

(ii) The Company will reimburse Executive for up to ten thousand dollars
($10,000.00) annually for reasonable financial planning and/or income tax
services, subject to applicable tax withholdings and submission of the necessary
receipts within thirty (30) days after the incurrence of the expense.

2.5 Expense Reimbursements.  For the avoidance of doubt, to the extent that any
reimbursements payable by the Company to Executive under this Agreement or
otherwise are subject to the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), any such reimbursements will be paid no
later than December 31 of the year following the year in which the expense was
incurred, the amount of expenses reimbursed in one year will not affect the
amount eligible for reimbursement in any subsequent year, and the right to
reimbursement will not be subject to liquidation or exchange for another
benefit.

2.

--------------------------------------------------------------------------------

 

3. Confidential Information.  As a condition of his continued employment,
Executive must sign and comply with the Employee Confidential Information and
Inventions Assignment Agreement (the “Confidential Information Agreement”)
attached hereto as Exhibit A.

4. Termination of Employment

4.1 Covered Involuntary Termination Not In Connection With Change of
Control.  If Executive’s employment is terminated either by the Company without
Cause (and other than as a result of Executive’s death or disability) or by
Executive pursuant to a resignation for Good Reason (either, a “Covered
Termination”), and provided the Covered Termination constitutes a “separation
from service” (as defined under Treasury Regulation Section 1.409A-1 (h)), and
upon such Covered Termination Executive is not eligible for the severance
benefits described in Section 4.2 below because the Covered Termination is
occurring at a time that is prior to the effective date of a Change of Control
or more than twelve (12) months after the effective date of a Change of Control,
then subject to Executive’s compliance with Section 5 below, Executive will be
eligible for the following severance benefits (the “Severance Benefits”):

(a) The Company will make a lump sum severance payment to Executive on the 60th
day after the termination date in an amount equal to twelve (12) months of
Executive’s then current base salary (ignoring any reduction in base salary that
forms the basis for Good Reason), subject to withholdings and deductions,
without any regard to, inclusion of, or modification by the Target Variable
Compensation.

(b) The vesting of each then outstanding, unvested equity award held by
Executive will accelerate as to 100% of any then unvested shares that would have
otherwise vested during the six-month period following the date of termination,
subject to each such award, with such vesting occurring as of the date of the
Executive’s termination.

(c) If Executive timely elects continued health insurance coverage pursuant to
COBRA (or a state law of similar effect), the Company shall reimburse the
executive the cost of COBRA/disability for the executive and/or his eligible
dependents for up to the first twelve (12) months of such coverage, or until
such earlier date as (i) he or his dependents are no longer eligible for such
coverage or (ii) he or his dependents become eligible for health insurance
coverage from another source.  Executive must promptly inform the Company, in
writing, if he or his dependents become eligible for health insurance coverage
from another source during this period of coverage.

(d) If Executive timely elects to convert his life or disability insurance
policies into individual policies, the Company will reimburse the executive the
cost of the premiums when due for the lesser of the first twelve (12) months of
such coverage or such earlier date as he ceases to maintain such coverage.

4.2 Covered Termination Within Twelve Months Following a Change of Control.  If
Executive incurs a Covered Termination within twelve (12) months following the
effective date of a Change of Control, and provided the Covered Termination
constitutes a “separation from service” (as defined under Treasury Regulations
Section 1.409A-1(h)), then subject to Executive’s compliance with Section 5
below, Executive will be eligible for severance benefits (the “Enhanced
Benefits”) equal to Severance Benefits described in Section 4.1 above, except
that the vesting of each then outstanding, unvested equity award held by
Executive will accelerate as to 100% of the then unvested shares subject to each
such award, with such vesting occurring as of the date of Executive’s
termination.

4.3 Definitions.

(a) Cause. For purposes of this Agreement, “Cause” will mean (i) a willful act
or omission involving gross misconduct or fraud that results in material injury
to the Company, (ii) a willful refusal or failure to follow lawful and
reasonable directions of the Board or an individual to whom Executive reports
(as appropriate), (iii) a willful and habitual neglect of duties, or (iv) a
conviction of a felony which is reasonably likely to inflict or has inflicted
material injury on the Company.  No act, omission or failure to act by the
Executive shall be deemed “willful” unless committed without good faith and
without reasonable belief that the act, omission or failure to act was in the
Company’s best interests.  Notwithstanding the foregoing, in each case, except
in the case of gross misconduct (as determined in the sole discretion of the
Board), Executive will receive written notice of any finding of Cause and a
sixty (60) day cure period thereafter.  Whether or not such Cause has been cured
will be decided by the Board, in its sole discretion.

(b) Change of Control. For purposes of this Agreement, a “Change of Control”
will mean any of the following: (i) a merger or consolidation in which the
Company is not the surviving entity or if the Company is the surviving entity,
as a result of which the shares of the Company’s capital stock are converted
into or exchanged for cash, securities of another entity, or other property,
unless (in any case) the holders of the Company’s outstanding shares of capital
stock immediately before such transaction own more than fifty percent (50%) of
the combined voting power of the outstanding securities of the surviving entity
immediately after the transaction, (ii) a sale, lease or other disposition, in
one transaction or a series of transactions, of all or substantially all of the

3.

--------------------------------------------------------------------------------

 

assets of the Company, or (iii) a person or group hereafter acquires beneficial
ownership of more than fifty percent (50%) of the outstanding voting securities
of the Company (all within the meaning of Section 13(d) of the Securities
Exchange Act of 1934, as amended, and the regulations promulgated thereunder).

(c) Good Reason.  For purposes of this Agreement, a resignation for “Good
Reason” will mean that Executive resigns from all positions he then holds with
the Company and its affiliates if one of the following events occurs without
Executive’s consent: (1) a material reduction in Executive’s annual base
compensation or bonus opportunity; (2) a material adverse change in Executive’s
authority, responsibilities or duties, except that in no event shall the
execution of this Agreement, or any change in reporting structure or authority
implemented with or as a result or outcome of the execution of this Agreement
constitute a material adverse change for purposes of this Agreement; or (3) the
Company’s requirement that Executive relocate his primary work location to a
location that would increase Executive’s one way commute distance by more than
thirty (30) miles.  For “Good Reason” to be established, Executive must provide
written notice to the Company’s General Counsel within the thirty (30) days
immediately following such events, the Company must fail to remedy such event
within thirty (30) days after receipt of such notice, and Executive’s
resignation must be effective not later than ninety (90) days, after the
expiration of such cure period.

4.4 Certain Offsets.  The Company will reduce the Severance Benefits and
Enhanced Benefits, to the greatest extent possible, by any other severance
benefits, pay in lieu of notice, or other similar benefits payable to Executive
by the Company that become payable in connection with Executive’s termination of
employment, including but not limited to any payments that are owed by the
Company pursuant to any applicable legal requirement, including, without
limitation, the Worker Adjustment and Retraining Notification Act.

4.5 Application of Internal Revenue Code Section 409A.  It is intended that each
installment of the Severance Benefits and the Enhanced Benefits is a separate
“payment” for purposes of Code Section 409A (together, with any state law of
similar effect, “Section 409A”).  In addition, it is intended that the Severance
Benefits and the Enhanced Benefits satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A provided under Treasury
Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions.  However, if the Company (or, if applicable, the successor
entity thereto) determines that the Severance Benefits, Enhanced Benefits and/or
any other termination payments and benefits provided under this Agreement or
otherwise (the “Payments”) constitute “deferred compensation” under Section 409A
and Executive is a “specified employee” (as such term is defined in Section
409A(a)(2)(B)(i)) of the Company or any successor entity thereto upon his
separation from service, then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Section, the timing of
the Payments will be delayed as follows: on the earlier to occur of (i) the date
that is six months and one day after the date of the separation from service or
(ii) the date of Executive’s death (such earlier date, the “Delayed Initial
Payment Date”), the Company (or the successor entity thereto, as applicable)
will (A) pay to Executive a lump sum amount equal to the sum of the Payments
that Executive would otherwise have received through the Delayed Initial Payment
Date (including reimbursement for any premiums paid by Executive for insurance
coverage during, such delay period) if the commencement of the payment of the
Payments had not been delayed pursuant to this paragraph and (B) commence paying
the balance of the Payments in accordance with the applicable payment schedules
set forth above.

4.6 Best After Tax.  If the payments and benefits (including payments and
benefits pursuant to this Agreement) that Executive would receive in connection
with a Change of Control from the Company or otherwise (“Acquisition Payments”)
would (a) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (b) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Company will cause to be
determined, before any amounts of the Acquisition Payments are paid to
Executive,, which of the following two alternative forms of payment would
maximize Executive’s after-tax proceeds: (i) payment in full of the entire
amount of the Acquisition Payments (a “Full Payment”), or (ii) payment of only a
part of the Acquisition Payments so that Executive receives the largest payment
possible without the imposition of the Excise Tax (a “Reduced Payment”),
whichever amount results in Executive’s receipt, on an after-tax basis, of the
greater amount of the Acquisition Payments notwithstanding that all or some
portion of the Acquisition Payments may be subject to the Excise Tax.  For
purposes of determining whether to make a Full Payment or a Reduced Payment, the
Company will cause to be taken into account all applicable federal, state and
local income and employment taxes and the Excise Tax (all computed at the
highest applicable marginal rate, net of the maximum reduction in federal income
taxes which could be obtained from a deduction of such state and local
taxes).  If a Reduced Payment is made, (x) the Acquisition Payments will be paid
only to the extent permitted under the Reduced Payment alternative, and
Executive will have no rights to any additional payments and/or benefits
constituting the Acquisition Payments, and (y) reduction in payments and/or
benefits will occur in the following order: (1) reduction of cash payments; (2)
cancellation of accelerated vesting of equity awards other than stock options;
(3) cancellation of accelerated vesting of stock options; and (4) reduction of
other benefits paid to Executive.  In the event that acceleration of
compensation from Executive’s equity awards is to be reduced, such acceleration
of vesting will be canceled in the reverse order of the date of grant.

The independent professional firm engaged by the Company for general tax audit
purposes as of the day prior to the effective date of the Change of Control will
make all determinations required to be made hereunder.  If the firm so engaged
by the Company is

4.

--------------------------------------------------------------------------------

 

serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, the Company will appoint a nationally recognized
independent professional firm to make the determinations required
hereunder.  The Company will bear all expenses with respect to the
determinations by such firm required to be made hereunder.

The firm engaged to make the determinations hereunder will provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within thirty (30) calendar days after the date on which
Executive’s right to the Acquisition Payments is triggered (if requested at that
time by the Company or Executive) or such other time as reasonably requested by
the Company or Executive.  If the firm determines that no Excise Tax is payable
with respect to the Acquisition Payments, either before or after the application
of the Reduced Amount, it will furnish the Company and Executive with a
statement that no Excise Tax will be imposed with respect to such Acquisition
Payments.  Any good faith determinations of the firm made hereunder will be
final, binding and conclusive upon the Company and Executive.

5. Conditions On Severance.  As conditions of receiving the Severance Benefits
or the Enhanced Benefits:

5.1 Release.  Executive must execute, and allow to become effective, a mutually
acceptable release (the “Release”) not later than sixty (60) days following
Executive’s termination date (the “Release Deadline”).  Unless the Release is
timely executed by Executive, delivered to the Company, and becomes effective
within the required period, Executive will not receive any of the Severance
Benefits or the Enhanced Benefits.  The Company may modify the term of the
Release as necessary to comply with appropriate legal requirements, including,
without limitation, the federal Age Discrimination in Employment Act of 1967 (as
amended), and may incorporate its terms into another agreement with
Executive.  If the Severance Benefits or Enhanced Severance Benefits are not
covered by one or more of the exemptions from the application of Section 409A
set forth in Section 4.5 and the Release could become effective in the calendar
year following the calendar year in which Executive separates from service, the
Release will not be considered effective any earlier than the Release Deadline.

5.2 Transition Assistance.  To the extent available, Executive shall reasonably
respond to reasonable requests by the Company regarding the transition of his
duties following his termination date, for which efforts Executive’s time and
expenses shall be reasonably reimbursed.

5.3 Compliance with Agreements.  Executive must continue to comply with his
on-going obligations under this Agreement and the Confidential Information
Agreement following the termination date.

Exhibit A – Confidential Information Agreement

5.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this employment agreement
effective as of the commencement of the executives employment with the company,
which shall be no later than June 22, 2015.

TriNet Group, Inc.

 

By: /s/ Burton M. Goldfield                   

Burton M. Goldfield

President & Chief Executive Officer

By: /s/ Brady Mickelsen                                  May 8, 2015

Brady Mickelsen                                 Date

Senior Vice President, Chief Legal Officer and Secretary

 

 

 

6.

--------------------------------------------------------------------------------

 

Exhibit A

TriNet Group, Inc.

Employee Confidential Information And Inventions Assignment Agreement

I understand that, in the course of my employment with TriNet Group, Inc. (the
“Company”), I have obtained or developed, or may obtain or develop, confidential
or proprietary information relating to the present or future business of the
Company, its affiliated entities, or their respective directors, officers,
employees, members, shareholders, affiliates, vendors, or agents (“Affiliated
Parties”), the value of which may be destroyed or seriously diminished by
unauthorized use or disclosure. I therefore agree to the following as a
condition of my employment with the Company and/or the continuation of that
employment.

I. MAINTAINING PROPRIETARY INFORMATION

(a) Company Information. I agree at all times during and after my employment
relationship with the Company not to use, except for the benefit of the Company,
or to disclose to any person or entity, without the written authorization of a
duly authorized officer of the Company, any trade secrets, confidential
information or data, or other proprietary information of the Company
(collectively “Proprietary Information”), except as required by law. Such
Proprietary Information may include, but is not limited to, the following
examples: information with regard to the Company’s or its Affiliated Parties’
business methods, operations, activities, agreements, plans, analyses,
strategies, proposals, finances and financial statements, business contacts and
partners, customers and prospective customers and clients and prospective
clients (including names, addresses, phone numbers, preferences, and all other
information), vendors, research and development activities and plans, sales and
marketing activities and plans, personnel, technical data, reports, compilations
of data, databases or computer programs obtained, developed, modified, or
maintained by the Company or its Affiliated Parties; and all information or
materials obtained or developed by me in the course of my employment with the
Company. Any doubts as to the status of a particular document or piece of
information should be resolved in favor of treating the information as
Proprietary Information.

(b) Third Party Information. I recognize that the Company and its Affiliated
Parties have received and in the future will receive Proprietary Information
from business partners, customers and prospective customers, clients and
prospective clients, distributors, vendors, and other third parties subject to a
duty of the Company and its Affiliated Parties to maintain the confidentiality
of such information and, in some cases, to use it only for certain limited
purposes. I agree that I owe both the Company, its Affiliated Parties and such
third parties, both during the term of my employment with the Company and
thereafter, a duty to hold all such information in the strictest confidence and
not to use or disclose it except in a manner consistent with the Company’s and
its Affiliated Parties’ agreement with the third party, unless expressly
authorized to do otherwise by a duly authorized agent of the third party or
officer of the Company.

(c) Information from Former Employers. I agree that during my employment with
the Company, I will not improperly use or disclose any Proprietary Information
of any former employer or any other third party to whom I have an obligation of
confidentiality. I agree to perform my duties for the Company without breaching
any lawful agreement with any former employer or other third party, including
but not limited to any agreement to refrain from unauthorized use or disclosure
of information obtained or developed by me prior to my employment with the
Company; and I represent that I am not subject to any agreement with any third
party (e.g., a noncompetition or nonsolicitation agreement) that will restrict
my activities with the Company which I have not disclosed to the CEO of the
Company.

II. ASSIGNMENT OF INVENTIONS.

I agree that all inventions, improvements, original works of authorship,
formulas, processes, computer programs, databases, and trade secrets
(“Inventions”) that (1) are developed using equipment, supplies, facilities, or
trade secrets of the Company, (2) result from work performed by me for the
Company, or (3) relate to the business of the Company or the actual or
anticipated research, development, or business plan of the Company, will be the
sole and exclusive property of and are hereby irrevocably and exclusively
assigned to the Company. I understand that the provisions of this paragraph do
not apply to any Invention that qualifies fully for protection under Section
2870 of the California Labor Code (which is detailed in Exhibit A to this
Agreement) or any similar statute in any applicable jurisdiction. Any Invention
related to the current or reasonably anticipated lines of business of the
Company in which I believe that I have an ownership interest (collectively
“Prior Inventions”) alone or jointly with others, and that I wish to have
excluded from the inventions assignment provisions of this paragraph, is listed
with sufficient specificity on Exhibit A hereto. If no Prior Inventions are
listed in Exhibit A, I warrant that there are none. I agree that I will not
incorporate any Prior Inventions in any Company Inventions without the Company’s
prior written consent; and if I should do so, I am thereby granting the Company,
with respect to such Prior Invention, a non-exclusive, perpetual, royalty-free,
irrevocable, and worldwide license, with right to sublicense, reproduce, make
derivative works, and publicly display or sell in any form or medium.

7.

--------------------------------------------------------------------------------

 

III. RETURN OF COMPANY PROPERTY

I understand that all documents, correspondence and other work obtained,
produced, created or developed in the course of my work with the Company are the
Company’s sole property. When my employment with the Company ends, or whenever
demanded by the Company, I will deliver to the Company (and will not keep in my
possession, recreate in whole or in part, reproduce, copy or deliver to anyone
else) all property or materials of the Company in my possession or control,
including but not limited to: any and all materials, devices, records, data,
notes, notebooks, reports, compilations of data, agreements, proposals, plans,
analyses, studies, lists, files, memoranda, correspondence, specifications,
drawings, blueprints, sketches, charts, graphs, software, computer-recorded
information, equipment (e.g., computer devices, cellular telephones, facsimile
machines), keys, entry cards, identification badges, business cards, and other
documents or property, and any embodiment of Proprietary Information of the
Company or its Affiliated Parties in any form, together with all copies or
reproductions thereof (in whole or in part, and in whatever medium recorded). I
also agree to make a diligent search at that time to locate all such property
and materials wherever they may be located or stored (including but not limited
to information stored on any personal computer device, which information shall
be returned to the Company and deleted from such device).

IV. 4. INFORMATION SYSTEMS

I understand that the Company has a critical interest in maintaining complete
control and access to all of its electronic, computer, communications, security
and information systems (collectively, “Information Systems”). In view of this
interest, I acknowledge that I have no right to privacy as to any information
(personal or otherwise) that I receive, review, create, input, or otherwise
cause to become a part of the Information Systems. Further, I agree that the
Company, or its designee(s), shall be entitled (in the exercise of the Company’s
sole discretion) to audit, monitor, review, intercept, access, disclose, print,
use, delete, erase, and/or destroy any and all such information on the
Information Systems at any time, with or without notice or my consent. I also
agree that I will not introduce any unauthorized software, peripherals or
equipment to the Information Systems, or their related, component or connected
networks at any location of or used by the Company and its Affiliated Parties
and/or its their customers, clients and vendors.

V. 5. ADDITIONAL ACTIVITIES

I agree that during the term of my employment by Company, I will not (a) without
Company’s express written consent, engage in any employment or business activity
that is competitive with, or would otherwise conflict with my employment by,
Company; and (b) for the period of my employment by Company and for one (1) year
thereafter, I will not either directly or indirectly, solicit or attempt to
solicit any employee, independent contractor, or consultant of Company to
terminate his or her relationship with Company in order to become an employee,
consultant, or independent contractor to or for any other person or entity.

VI. 6. EMPLOYMENT

I agree and understand that nothing in this Agreement shall give me any right to
continued employment by Company, and it will not interfere in any way with my
right or Company’s right to terminate my employment at any time, with or without
cause and with or without advance notice.

VII. 7. GENERAL

This Agreement shall be effective as of the first date of my employment with the
Company (including any Company predecessors). It is the final, complete, and
exclusive embodiment of the agreement of the parties with respect to the subject
matter hereof, and supersedes all prior representations or communications, oral
or written. No modification of or amendment to this Agreement, or any waiver of
rights under this Agreement, will be effective unless in writing signed by me
and a duly authorized officer of the Company. This Agreement shall survive the
termination of my employment and the assignment of this Agreement by Company to
any successor or other assignee and shall be binding upon my heirs and legal
representatives. I acknowledge and agree that any material breach of this
Agreement would cause the Company irreparable harm, any remedy at law for such
breach or threatened breach would be inadequate, and the Company shall be
entitled to injunctive relief (without having to post a bond) in the event of
such breach or threatened breach, in addition to any other available rights and
remedies. I further agree that if any provision of this Agreement is held
invalid or unenforceable in any respect in any jurisdiction, then no other
provision shall be affected thereby, and the invalid and unenforceable provision
shall be modified so as to render it valid and enforceable consistent with the
general intent of the parties insofar as possible under applicable law. Any
ambiguities in this Agreement shall not be construed against either party as the
drafter. This Agreement will be governed by and construed according to the laws
of the State of California, without reference to conflict of laws principles.

8.

--------------------------------------------------------------------------------

 

I have read this Agreement carefully, and I understand and agree to its terms.

 

/s/ Brady Mickelsen                       

Signature

 

Brady Mickelsen                            

Printed Name

 

Date:  May 8, 2015                        

 

9.